Case 0:20-cv-62266-RAR Document 19 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  HOWARD COHAN,

         Plaintiff,

  vs.                                         CASE NO.: 0:20-CV-62266-RAR


  WESTVIEW STATION PROPERTY, LLC
  a Florida Limited Liability Company
  d/b/a WESTVIEW MARATHON

        Defendant(s).
  ____________________________________/
              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, HOWARD COHAN and his

  undersigned counsel hereby give notice that the above captioned action is voluntarily dismissed,

  with prejudice against Defendant, WESTVIEW STATION PROPERTY, LLC, a Florida Limited

  Liability Company, d/b/a WESTVIEW MARATHON.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 4, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record, Troy Nader, via Email at: troynaderesq@yahoo.com.

                                                  By: /s/ Gregory S. Sconzo
                                                  Gregory S. Sconzo, Esq.
                                                  Florida Bar No.: 0105553
                                                  Sconzo Law Office, P.A.
                                                  3825 PGA Boulevard, Suite 207
                                                  Palm Beach Gardens, FL 33410
                                                  Telephone: (561) 729-0940
                                                  Facsimile: (561) 491-9459
                                                  Email: greg@sconzolawoffice.com
                                                  Secondary Email: alexa@sconzolawoffice.com
                                                  Attorney for Plaintiff
